DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 13, 14 and 15 (see Remarks pages 5-9 filed on 12/11/2020) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Yamada et al (US 2017/0217187) discloses non-transitory computer readable medium storing computer readable instructions configured to, when executed by a processor of a computer, cause the processor to: perform a print instruction receiving process comprising receiving a print instruction from an operating system; in response to receiving the print instruction, perform a preparation instruction process comprising transmitting preparation instruction information to a printer, the preparation instruction information being information for instructing execution of at least a part of at least one pre-printing operation, the at least one pre-printing operation being executed by the printer to record an image having particular quality in the printing operation, the particular execution condition being the execution condition changing operation content of the at least one pre-printing operation; in response to executing the preparation instruction process, perform a generating process comprising generating print data; and perform a print instruction process comprising transmitting print instruction information to the printer,  “when the amount of the side area image within the side areas is determined to be equal to or less than the particular amount, transmitting a command, which causes the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the side area image within the side areas is determined to be more than the particular amount.”
Further, the next closest prior art Hashii et al (US 2016/0004203) discloses present disclosure image forming system includes an option apparatus having a first conveying path; and an image forming apparatus having a second conveying path configured to be connected to the first conveying path. The image forming apparatus includes a sensor configured to detect a recording material conveyed on the second conveying path at a first speed; and a first controller configured to notify the option apparatus of a detection timing of the recording material. The option apparatus includes a second controller configured to determine whether the detection timing is different from a predetermined timing upon receiving a notification of the detection timing, and, if it is different, to determine a second speed based on the detection timing and the predetermined timing and change the conveying speed of the recording material from the first speed to the second speed, (Para 0020-0048). However, Hashii et al does not disclose in the affirmative, “when the amount of the side area image within the side areas is determined to be equal to or less than the particular amount, transmitting a command, which causes the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the side area image within the side areas is determined to be more than the particular amount.”
Finally, the next closest prior art Honma (US 2019/0122351) discloses image forming system in which distributed processing of a job is performed by a plurality of image forming apparatuses and each of the image forming apparatuses inspects an output image formed on paper by distributed processing. Among the image forming apparatuses which perform distributed processing, one or more image forming apparatuses generate data for abnormal image detection which is required to inspect the output image in the image forming apparatuses to perform the distributed processing, (Para 0039-0193). However, Honma does not disclose in the affirmative, “when the amount of the side area image within the side areas is determined to be equal to or less than the particular amount, transmitting a command, which causes the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the side area image within the side areas is determined to be more than the particular amount.”
Therefore, the prior arts Yamada et al, Hashii et al and Honma alone or in combination do not render obvious in include the claimed feature in the affirmative, “when the amount of the side area image within the side areas is determined to be equal to or less than the particular amount, transmitting a command, which causes the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the side area image within the side areas is determined to be more than the particular amount.”

Regarding independent claim 13, the closest prior art, Yamada et al (US 2017/0217187) discloses non-transitory computer readable medium storing computer readable instructions configured to, when executed by a processor of a computer, cause the processor to: perform a print instruction receiving process comprising receiving a print instruction from an operating system; in response to receiving the print instruction, perform a preparation instruction process comprising transmitting preparation instruction information to a printer, the preparation instruction information being information for instructing execution of at least a part of at least one pre-printing operation, the at least one pre-printing operation being executed by the printer to record an image having particular quality in the printing operation, the particular execution condition being the execution condition changing operation content of the at least one pre-printing operation; in response to executing the preparation instruction process, perform a generating process comprising generating print data; and perform a print instruction process comprising transmitting print instruction information to the printer, (Para 0026-0168). However, Yamada et al does not disclose in the affirmative, “when the amount of the image within the particular area is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the particular area is determined to be more than the particular amount.”
Further, the next closest prior art Hashii et al (US 2016/0004203) discloses present disclosure image forming system includes an option apparatus having a first conveying path; and an image forming apparatus having a second conveying path configured to be connected to the first conveying path. The image forming apparatus includes a sensor configured to detect a recording material conveyed on the second conveying path at a first speed; and a first controller configured to notify the option apparatus of a detection timing of the recording material. The option apparatus includes a second controller configured to determine whether the detection timing is different from a predetermined timing upon receiving a notification of the detection timing, and, if it is different, to determine a second speed based on the detection timing and the predetermined timing and change the conveying speed of the recording material from the first speed to the second speed, (Para 0020-0048). However, Hashii et al does not disclose in the affirmative, “when the amount of the image within the particular area is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the particular area is determined to be more than the particular amount.”
Finally, the next closest prior art Honma (US 2019/0122351) discloses image forming system in which distributed processing of a job is performed by a plurality of image forming apparatuses and each of the image forming apparatuses inspects an output image formed on paper by distributed processing. Among the image forming apparatuses which perform distributed processing, one or more image forming apparatuses generate data for abnormal image detection which is required to inspect the output image in the image forming apparatuses to perform the distributed processing, (Para 0039-0193). However, Honma does not disclose in the affirmative, “when the amount of the image within the particular area is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the particular area is determined to be more than the particular amount.”
Therefore, the prior arts Yamada et al, Hashii et al and Honma alone or in combination do not render obvious in include the claimed feature in the affirmative, “when the amount of the image within the particular area is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the particular area is determined to be more than the particular amount.”

Regarding independent claim 14, the closest prior art, Yamada et al (US 2017/0217187) discloses non-transitory computer readable medium storing computer readable instructions configured to, when executed by a processor of a computer, cause the processor to: perform a print instruction receiving process comprising receiving a print instruction from an operating system; in response to receiving the print instruction, perform a preparation instruction process comprising transmitting preparation instruction information to a printer, the preparation instruction information being information for instructing execution of at least a part of at least one pre-printing operation, the at least one pre-printing operation being executed by the printer to record an image having particular quality in the printing operation, the particular execution condition being the execution condition changing operation content of the at least one pre-printing operation; in response to executing the preparation instruction process, perform a generating process comprising generating print data; and perform a print instruction process comprising transmitting print instruction information to the printer, (Para 0026-0168). However, Yamada et al does not disclose in the affirmative, “when the amount of the image within the side areas is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the side areas is determined to be more than the particular amount.”
Further, the next closest prior art Hashii et al (US 2016/0004203) discloses present disclosure image forming system includes an option apparatus having a first conveying path; and an image forming apparatus having a second conveying path configured to be connected to the first conveying path. The image forming apparatus includes a sensor configured to detect a recording material conveyed on the second conveying path at a first speed; and a first controller configured to notify the option apparatus of a detection timing of the recording material. The option apparatus includes a second controller configured to determine whether the detection timing is different from a predetermined timing upon receiving a notification of the detection timing, and, if it is different, to determine a second speed based on the detection timing and the predetermined timing and change the conveying speed of the recording material from the first speed to the second speed, (Para 0020-0048). However, Hashii et al does not disclose in the affirmative, “when the amount of the image within the side areas is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the side areas is determined to be more than the particular amount.”
“when the amount of the image within the side areas is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the side areas is determined to be more than the particular amount.”
Therefore, the prior arts Yamada et al, Hashii et al and Honma alone or in combination do not render obvious in include the claimed feature in the affirmative, “when the amount of the image within the side areas is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the side areas is determined to be more than the particular amount.”

Regarding independent claim 15, the closest prior art, Yamada et al (US 2017/0217187) discloses non-transitory computer readable medium storing computer readable instructions configured to, when executed by a processor of a computer, cause the processor to: perform a print instruction receiving process comprising receiving a print instruction from an operating system; in response to receiving the print instruction, perform a preparation instruction process comprising transmitting preparation instruction information to a printer, the preparation instruction information being information for instructing execution of at least a part of at least one pre-printing operation, the at least one pre-printing operation being executed by the printer to record an image having particular quality in the printing operation, the particular execution condition being the execution condition changing operation content of the at least one pre-printing operation; in response to executing the preparation instruction process, perform a generating process comprising generating print data; and perform a print instruction process comprising transmitting print instruction information to the printer, (Para 0026-0168). However, Yamada et al does not disclose in the affirmative, “when the amount of the image within the particular area is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the particular area is determined to be more than the particular amount.”
Further, the next closest prior art Hashii et al (US 2016/0004203) discloses present disclosure image forming system includes an option apparatus having a first conveying path; and an image forming apparatus having a second conveying path configured to be connected to the first conveying path. The image forming apparatus includes a sensor configured to detect a recording material conveyed on the second conveying path at a first speed; and a first controller configured to notify the option apparatus of a detection timing of the recording material. The option apparatus includes a second controller configured to determine whether the detection timing is different from a predetermined timing upon receiving a notification of the detection timing, and, if it is different, to determine a second speed based on the detection timing and the predetermined timing and change the conveying speed of the recording material from the first speed to the second speed, (Para 0020-0048). However, Hashii et al does not disclose in the affirmative, “when the amount of the image within the particular area is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the particular area is determined to be more than the particular amount.”
Finally, the next closest prior art Honma (US 2019/0122351) discloses image forming system in which distributed processing of a job is performed by a plurality of “when the amount of the image within the particular area is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the particular area is determined to be more than the particular amount.”
Therefore, the prior arts Yamada et al, Hashii et al and Honma alone or in combination do not render obvious in include the claimed feature in the affirmative, “when the amount of the image within the particular area is determined to be equal to or less than the particular amount, transmitting a command instructing the printer to start conveying of the recording medium at a first timing, to the printer through the communication interface, the first timing being a timing earlier than a second timing at which conveying of a same recording medium is started when the amount of the image within the particular area is determined to be more than the particular amount.”

Dependent claims 2-12 are allowed because of their dependency to claims 1, 13, 14 and 15 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677